 



Exhibit 10.1
OPTION CERTIFICATE
INCENTIVE STOCK OPTION (Non-Assignable)
For XXXX Shares
To Purchase Common Stock of Forrester Research, Inc.
Issued Pursuant to the Forrester Research, Inc. 2006 Equity Incentive Plan
(“Plan”)
     THIS CERTIFIES that on ___XX, 200___(“Issuance Date”) First Last (the
“Holder”), an employee of Forrester Research, Inc. (the “Company”) or an
Affiliate that is also a “subsidiary corporation” (as defined in Section 424 of
the Code) with respect to the Company, was granted an option (the “Option” or
this “Option”) to purchase all or any part of X,XXX fully paid and
non-assessable shares (“Shares”) of Common Stock (par value of $.01 per share)
of the Company at the option price $XX.XX per share, which is not less than the
fair market value of the Shares on the date of grant of this Option, upon and
subject to the following terms and conditions:
     1. Nature of Option. The Option is intended to constitute an “incentive
stock option” within the meaning of Section 422 of the Code. Any portion of this
Option that does not constitute an “incentive stock option” shall constitute a
non-qualified option. The right and option to purchase shares hereby granted
shall be exercisable as provided in Paragraph 3 hereof, in accordance with the
determination made by the Compensation and Nominating Committee (the
“Committee”) of the Company’s Board of Directors administering the Plan.
     2. Expiration. This Option shall expire on X, 20___(“Expiration Date”).
     3. Vesting and Exercise. This Option shall not be transferable by the
Holder otherwise than by will or the laws of descent and distribution, and
during the lifetime of the Holder may be exercised only by the Holder.
     Except as provided below in this Paragraph 3, this Option will not vest and
may not be exercised unless the Holder shall have been continuously employed by
the Company or any of its subsidiaries for a period of twelve (12) months after
the Issuance Date with regard to one-fourth of the total Shares that can be
purchased under the Option (rounded to the nearest whole Share), for twenty-four
(24) months after the Issuance Date with regard to an additional one-fourth of
the total Shares under the Option (rounded to the nearest whole Share), for
thirty-six (36) months after the Issuance Date with regard to an additional
one-fourth of the total Shares under the Option (rounded to the nearest whole
Share), and for forty-eight (48) months after the Issuance Date for the balance
of the total Shares under the Option. Upon and after such dates, the applicable
portion of this Option shall vest and shall be exercisable. Except as otherwise
permitted herein, if the Holder’s employment is terminated prior to the full
vesting of the Option, all rights with respect to any unvested portion shall be
forfeited            and the remaining portion shall remain exercisable, if at
all, in accordance with Paragraph 6 below.
     Notwithstanding the foregoing, the unvested portion of this Option shall
vest to the extent, if any, provided in and in accordance with the provisions of
Section 7(a) of the Plan (pertaining to “Covered Transactions”) in the
circumstances described in said Section 7(a).

page 1



--------------------------------------------------------------------------------



 



     This Option shall be exercised by the delivery of a written notice duly
signed by the Holder, together with this Option certificate, and the full
purchase price of the Shares purchased pursuant to the exercise of this Option,
to the Committee or an officer of the Company appointed by the Committee for the
purpose of receiving the same. This Option may not be exercised at any time when
such Option, or the exercise or payment thereof, may result in the violation of
any law or governmental order or regulation.
     Payment for the Shares purchased pursuant to the exercise of this Option
shall be made in full at the time of the exercise of the Option (a) by check
payable to the Company, or (b) by delivery of an unconditional and irrevocable
undertaking by a broker to deliver promptly to the Company sufficient funds to
pay the exercise price.
     4. Delivery of Shares. Within a reasonable time after the exercise of the
Option, the Company shall cause to be delivered to the person entitled thereto
the number of Shares purchased pursuant to the exercise of the Option.
     5. Withholding. In the event that the Holder elects to exercise this Option
or any part thereof, and if the Company or its subsidiaries shall be required to
withhold any amount by reason of any federal, state, or local tax rules or
regulations in respect of the issuance of Shares to the Holder pursuant to the
Option or upon the disposition of any such Shares, the Company or any such
subsidiary shall be entitled to satisfy such withholding obligations in
accordance with the terms of Section 6 of the Plan.
     6. Termination. Notwithstanding Paragraph 3 above, this Option, to the
extent unexercised, shall terminate immediately upon the earliest to occur of
the following:
     (a) The Expiration Date of the Option;
     (b) The expiration of three months from the date of termination of the
Holder’s employment by the Company or any of its subsidiaries (other than a
termination described in subparagraph (c), (d), or (e) below); provided, that if
the Holder shall die during such three-month period, the time of termination of
the unexercised portion of the Option shall be determined under the provisions
of subparagraph (d) below, subject to subparagraph (a) above;
     (c) The expiration of one year from the date of termination of the
employment of the Holder due to permanent and total disability within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(other than a termination described in subparagraph (e) below);
     (d) The expiration of one year following the Holder’s death if it occurs
while Holder is employed by the Company or its subsidiaries; or
     (e) The termination of the Holder’s employment by the Company or any of its
subsidiaries if such termination constitutes or is attributable to a breach by
the Holder of an employment agreement with the Company or its subsidiaries, or
if the Holder is discharged for cause. The Committee shall have the right to
determine whether the Holder has been discharged for breach or for cause and the
date of such discharge, and such determination of the Committee shall be final
and conclusive.

page 2



--------------------------------------------------------------------------------



 



     7. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery upon exercise of the Option such
number of Shares as shall be required for issuance or delivery upon exercise
hereof.
     8. Rights of Holder. Nothing contained herein shall be construed to confer
upon the Holder any right to be continued in the employ of the Company or any of
its subsidiaries, or derogate from the right of the Company or any of its
Subsidiaries to retire, request the resignation of, or discharge the Holder at
any time, with or without cause. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company or its subsidiaries,
either at law or equity, and the rights of the Holder are limited to those
expressed herein and in the Plan and are not enforceable against the Company or
its subsidiaries, except to the extent set forth herein.
     9. Exclusion from Pension Computations. By acceptance of the grant of the
Option, the Holder hereby agrees that any income realized upon the receipt or
exercise hereof, or upon the disposition of the Shares received upon its
exercise, is special incentive compensation and will not be taken into account
as “wages,” “salary,” or “compensation” in determining the amount of any payment
under any pension, retirement, incentive, profit-sharing, bonus, or deferred
compensation plan of the Company, or its subsidiaries.
     10. Registration; Legend. Without limiting the generality of Section 8 of
the Plan, the Company may postpone the issuance and delivery of Shares upon any
exercise of the Option until (a) the admission of such Shares to listing on any
stock exchange or exchanges on which Shares of the Company of the same classes
are then listed and (b) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company shall determine to be necessary or advisable. The Holder shall
make such representations and furnish such information as, in the opinion of
counsel for the Company, may be appropriate to permit the Company to issue the
Shares in compliance with the provisions of the Securities Act of 1933, as
amended, or any comparable act. The Company may cause an appropriate legend to
be set forth on each certificate representing Shares or any other security
issued or issuable upon exercise of the Option unless counsel for the Company is
of the opinion as to any such certificate that a legend is unnecessary.
     11. Amendment. The Committee may, with the consent of the Holder in the
case of an amendment that adversely affects the Holder’s rights under the
Option, at any time or from time to time, amend the terms and conditions of the
Option.
     12. Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, addressed as follows: to the Company, at
its office at 400 Technology Square, Cambridge, Massachusetts 02139, or at such
other address as the Company by notice to the Holder may designate in writing
from time to time; to the Holder, at the address shown below his signature on
this Option certificate, or at such other address as the Holder by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.
     13. Incorporation of Plan; Interpretation. The Option and this Option
certificate are issued pursuant to and are subject to all of the terms and
conditions of the Plan, the terms, conditions, and definitions of which are
hereby incorporated as though set forth at length, and the receipt of a copy of
which the Holder hereby acknowledges by his signature below. A determination of
the Committee as to any questions which may arise with respect to the

page 3



--------------------------------------------------------------------------------



 



interpretation of the provisions of this Option and of the Plan shall be final.
The Committee may authorize and establish such rules, regulations, and revisions
thereof not inconsistent with the provisions of the Plan, as it may deem
advisable.
     Unless otherwise indicated to the contrary herein, defined terms used in
this Option certificate shall have the same meaning as used in the Plan.
     IN WITNESS WHEREOF, the parties have signed this certificate on the date
first above written.
Forrester Research, Inc.

By:


--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

--------------------------------------------------------------------------------

First Last

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

City            State       Postal Code

--------------------------------------------------------------------------------

Country

page 4